Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-30-2006

Asaf v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4847




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Asaf v. Atty Gen USA" (2006). 2006 Decisions. Paper 1032.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1032


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-4847
                                  ________________

                                 MUHAMMAD ASAF,
                                       Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                   Respondent

                      ____________________________________

                           ON PETITION FOR REVIEW
                        OF AN ORDER OF THE BOARD OF
                            IMMIGRATION APPEALS
                             (Agency No. A95-961-676)
                         Immigration Judge: Daniel Meisner
                    _______________________________________


                    Submitted Under Third Circuit LAR 34.1(a)
                                MAY 18, 2006
       Before:   SLOVITER, SMITH AND VANANTWERPEN, Circuit Judges.

                                 (Filed : May 30, 2006)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Muhammad Asaf petitions for review of the Board of Immigration Appeals’ (BIA)

order dismissing his appeal from the Immigration Judge’s (IJ) decision denying his
motion to reopen. Asaf, a native of Pakistan, entered the United States in November 2000

as a non-immigrant visitor. In 2002, Asaf was charged as removable for overstaying his

admission period. Asaf conceded removability and applied for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). On August 25, 2004,

the IJ denied asylum, and Asaf withdrew his applications for withholding and relief under

CAT because he intended to adjust his status based on his planned marriage to a citizen.

The IJ granted Asaf voluntary departure. Asaf married a citizen on September 2, 2004,

and on November 8th, he filed a counseled motion to reopen. The IJ denied the motion to

reopen. Asaf appealed to the BIA and submitted additional evidence. The BIA dismissed

the appeal. Asaf, proceeding pro se, filed a timely petition for review.

       We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to

reopen for an abuse of discretion with “broad deference” to the decision. Ezeagwuna v.

Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003). Under this standard, we will reverse the

BIA’s decision only if it is “arbitrary, irrational, or contrary to law.” Sevoian v. Ashcroft,

290 F.3d 166, 174 (3d Cir. 2002). The BIA agreed with the IJ that Asaf failed to provide

clear and convincing evidence that his marriage was bona fide. It also concluded that

Asaf was ineligible for relief because he failed to depart after being granted voluntary

departure.1 See 8 U.S.C. § 1229c(d). Because Asaf failed to depart and is ineligible for


  1
    Asaf argues that he did not ask for voluntary departure. However, in his brief to the
BIA, Asaf stated that he “opted for voluntary departure only on the suggestion by the
Immigration Judge that he could file an application for reopening the proceedings within
90 days after the solemnization of the marriage.” C.A.R. at 12. Thus, regardless of his

                                              2
relief, the BIA did not abuse its discretion in affirming the IJ’s denial of his motion to

reopen.

       For the above reasons, we will deny the petition for review.




reasons for doing so, Asaf did request voluntary departure.

                                              3